Exhibit 10.8b

SECOND AMENDMENT

OF

FMC TECHNOLOGIES, INC. SAVINGS AND INVESTMENT PLAN

WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the FMC Technologies,
Inc. Savings and Investment Plan (the “Plan”); and

WHEREAS, the Company now deems it necessary and desirable to amend the Plan to
conform with the Economic Growth and Tax Relief Reconciliation Act of 2001
(“EGTRRA”); and

WHEREAS, this Second Amendment of the Plan is intended to effect “good faith”
compliance with the requirements of EGTRRA, and to be construed in accordance
with EGTRRA and all guidance issued thereunder. This Second Amendment shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions of this Second Amendment;

NOW, THEREFORE, by virtue of the authority reserved to the Company by
Section 12.1 of the Plan, the Plan is hereby amended effective for Plan Years
beginning on and after January 1, 2002, unless otherwise provided, as follows:

 

1. Effective as of July 1, 2002, the following definition is hereby added to
Article I of the Plan immediately after the definition Break In Service:

“Catch-Up Contribution means a Pre-Tax Contribution made by a Participant who
has attained or will attain age fifty (50) before the close of the Plan Year,
subject to the limitations of Code Section 414(v).”

 

2. The final paragraph of the definition of Compensation in Article I of the
Plan is hereby deleted and replaced with the following:

“For Plan Years beginning on and after January 1, 2002, the annual amount of
Compensation taken into account for a Participant must not exceed $200,000 (as
adjusted by Internal Revenue Service for cost-of-living increases in accordance
with Code Section 401(a)(17)(B)). A Participant’s Compensation will be
conclusively determined according to the Company’s records.”

 

1



--------------------------------------------------------------------------------

3. The definition of Eligible Retirement Plan in Article I of the Plan is hereby
deleted and replaced with the following:

“Eligible Retirement Plan means an individual retirement account described in
Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), or a plan
described in Code Section 401(a) that accepts the Distributee’s Eligible
Rollover Distribution; and, effective for Plan Years beginning on and after
January 1, 2002, an annuity contract described in Code Section 403(b) and an
eligible plan under Code Section 457(b) that is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state. Effective for Plan Years beginning on and after
January 1, 2002, the definition of Eligible Retirement Plan shall also apply in
the case of an Eligible Rollover Distribution paid to a Surviving Spouse, or to
a spouse or former spouse who is the alternate payee under a qualified domestic
relations order, as defined in Code Section 414(p).”

 

4. The definition of Eligible Rollover Distribution in Article I of the Plan is
hereby deleted and replaced with the following:

“Eligible Rollover Distribution means any distribution of all or any portion of
the balance to the credit of the Distributee, other than (a) a distribution that
is one of a series of substantially equal periodic payments made (no less
frequently than annually) for the life (or life expectancy) of the Distributee
and the Distributee’s Beneficiary, or for a specified period of ten years or
more; (b) the portion of a distribution that is required to be made under Code
Section 401(a)(9); (c) the portion of a distribution that is not includible in
gross income (determined without regard to the exclusion for net unrealized
appreciation for employer securities); provided, however, effective for
distributions occurring on and after January 1, 2002, a portion of the
distribution shall not fail to be an Eligible Rollover Distribution merely
because the portion consists of After-Tax Contributions that are not includible
in gross income, but only if such portion is transferred to an individual
retirement account or annuity described in Code Section 408(a) or (b), or to a
qualified defined contribution plan described in Code Section 401(a) or 403(a)
that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible
in gross income; or (d) a “hardship distribution” within the meaning of Code
Section 402(c)(4).”

 

2



--------------------------------------------------------------------------------

5. The definition of Rollover Contribution in Article I of the Plan is hereby
deleted and replaced with the following:

“Rollover Contribution means an amount received from a deferred compensation
plan that is qualified under Code Section 401 or 403(a), and which is rolled
over to the Plan pursuant to Code Section 402(c). A Rollover Contribution can be
either a Direct Rollover or an amount distributed to a Participant and then
rolled over. In addition, if an Employee had deposited an Eligible Rollover
Distribution into an individual retirement account as defined in Code
Section 408, he or she may transfer the amount of the distribution plus earnings
from the individual retirement account to the Plan, if the rollover amount is
deposited with the Trustee within 60 days after receipt from the individual
retirement account, and the rollover meets the other requirements of Code
Section 408(d)(3)(A)(ii). Effective on and after January 1, 2002, a Rollover
Contribution also means an amount received from a qualified plan described in
Code Section 401(a) or 403(a) attributable to after-tax contributions; from an
annuity contract described in Code Section 403(b), including after-tax
contributions; or an eligible plan under Code Section 457(b) that is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state. To the extent a Rollover
Contribution includes after-tax contributions, such amounts shall be credited to
an After-Tax Contribution Account created for such individual in accordance with
Section 3.6.2.”

 

6. Effective as of July 1, 2002, Article III of the Plan is hereby amended by
the addition of a new Section 3.1.1 to the end of Section 3.1 to read as
follows:

“3.1.1 Effective as of July 1, 2002, and for each Plan Year commencing
thereafter, all Participants who have attained or will attain age fifty
(50) before the close of the Plan Year shall be eligible to make Catch-Up
Contributions during such Plan Year in accordance with, and subject to the
limitations of Code Section 414(v) as follows:

 

  (a) The Plan shall not be treated as failing to satisfy the requirements of
Code Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416, as applicable, by
reason of the making of such Catch-Up Contributions. Catch-Up Contributions
shall be disregarded in determining the limitations on Pre-Tax Contributions as
provided in Section 3.9.

 

  (b) Pre-Tax Contributions (other than Catch-Up Contributions) determined to be
Excess Pre-Tax Contributions as provided in Section 3.9.9, or determined to be
in excess of the required limitations of Code Section 415 in a Plan Year may be
recharacterized as a Catch-Up Contribution (to the extent available under the
limitations of Code Section 414(v) as in effect for that Plan Year) for a
Participant who is eligible to make Catch-Up Contributions, as described in the
first paragraph of this Section 3.1.1.

 

3



--------------------------------------------------------------------------------

  (c) Catch-Up Contributions shall not be eligible for Company Contributions
made on behalf of a Matched Participant pursuant to Section 3.4.

 

  (d) Pre-Tax Contributions determined to be Excess Contributions as provided in
Section 3.9.8 may be recharacterized as Catch-Up Contributions for a Participant
who is eligible, as described in the first paragraph of this Section 3.1.1, but

 

  (i) only after the application of Sections 3.12.7 and 3.13.7 regarding the
recharacterization of Excess Contributions as After-Tax Contributions, to the
extent available, and

 

  (ii) only to the extent a Catch-Up Contribution amount is available under the
limitations of Code Section 414(v) as in effect for that Plan Year.”

 

7. Section 3.7 of the Plan is hereby deleted and replaced with the following:

 

  “3.7 Limitation on Annual Additions to Accounts

 

  (a) For purposes of this Section 3.7, ‘annual additions’ includes all Pre-Tax
Contributions, After-Tax Contributions, Company Contributions and Forfeitures
allocated to the Participant’s Accounts for the Plan Year, but shall not include
Catch-Up Contributions pursuant to Code Section 414(v) (as described in
Section 3.1.1), and Excess Pre-Tax Contributions (as described in
Section 3.11.4) that are distributed to the Participant by April 15th following
the year for which they were contributed to the Plan.

‘Annual additions’ also includes any employer and employee contributions and
forfeitures allocated for the Plan Year under other defined contribution plans
of the Company and the Affiliates, including (i) an individual medical benefit
account (as defined in Code Section 415(l)(2)) which is a part of any such plan,
or (ii) amounts derived from contributions paid or accrued after December 31,
1985, in taxable years ending after such date, which are attributable to
post-retirement medical benefits, allocated to the separate account of a Key
Employee (as defined in Code Section 419A(d)(3)) and under a welfare benefit
fund (as defined in Code Section 419(e)) maintained by the Company.

 

  (b)

Notwithstanding any provision of the Plan to the contrary, the total annual
additions allocated for any Plan Year to the Account of a Participant and to his
or her accounts under any other defined contribution plan maintained by the
Company or an Affiliate shall not exceed the lesser amount of (a) $40,000, as
adjusted in accordance with Code Section 415(d), or (b) 100% of the

 

4



--------------------------------------------------------------------------------

 

Participant’s Compensation, except that the compensation limitation described
herein shall not apply to any employer contribution for medical benefits (within
the meaning of Code Section 401(h) or 419A(f)(2)) which is otherwise treated as
an ‘annual addition’ under Code Section 415(l)(1) or 419A(d)(2). For periods
prior to January 1, 2002, notwithstanding anything herein to the contrary, the
total annual additions allocated for any Plan Year to the Account of Participant
and to his or her accounts under any other defined contribution plan maintained
by the Company or an Affiliate must not exceed $30,000, as adjusted in
accordance with Code Section 415(d), or 25% of the Participant’s Compensation.”

 

8. Section 3.14 of the Plan is hereby deleted in its entirety, effective for
Plan Years beginning on and after January 1, 2002.

 

9. Section 5.2.4 of the Plan is hereby deleted and replaced with the following:

“5.2.4. Notwithstanding any other provision of this Plan, effective January 1,
2002, all Plan distributions will comply with Code Section 401(a)(9), including
Department of Treasury Regulation Section 1.401(a)(9)-2 through 1.401(a)(9)-9,
as promulgated under Final and Temporary Regulations published in the Federal
Register on April 17, 2002 (the ‘401(a)(9) Regulations’), with respect to
minimum distributions under Code Section 401(a)(9). In addition, the benefit
payments distributed to any Participant on or after January 1, 2002, will
satisfy the incidental death benefit provisions under Code Section 401(a)(9)(G)
and Department of Treasury Regulation Section 1.401(a)(9)-5(d), as promulgated
in the 401(a)(9) Regulations.”

 

10. Section 13.11 of the Plan is hereby deleted in its entirety and replaced
with the following:

 

  “13.11 Claims Procedure

13.11.1 Any application for benefits under the Plan and all inquiries concerning
the Plan shall be submitted to the Company at such address as may be announced
to Participants from time to time. Applications for benefits shall be in the
form and manner prescribed by the Company and shall be signed by the Participant
or, in the case of a benefit payable after the death of the Participant, by the
Participant’s Surviving Spouse or Beneficiary, as the case may be.

13.11.2 The Plan Administrator shall give written or electronic notice of its
decision on any application to the applicant within 90 days of receipt of the
application. Electronic notification may be used, at the discretion of the Plan
Administrator (or Review Panel, as discussed below). If special circumstances
require a longer period of time, the Plan Administrator shall provide notice to
the applicant within the initial 90-day

 

5



--------------------------------------------------------------------------------

period, explaining the special circumstances requiring the extension of time and
the date by which the Plan expects to render a benefit determination. A decision
will be given as soon as possible, but no later than 180 days after receipt of
the application. In the event any application for benefits is denied in whole or
in part, the Plan Administrator shall notify the applicant in writing or
electronic notification of the right to a review of the denial. Such notice
shall set forth, in a manner calculated to be understood by the applicant: the
specific reasons for the denial; the specific references to the Plan provisions
on which the denial is based; a description of any information or material
necessary to perfect the application and an explanation of why such material is
necessary; and a description of the Plan’s review procedures and the applicable
time limits to such procedures, including a statement of the applicant’s right
to bring a civil action under ERISA Section 502(a) following a denial on review.

13.11.3 The Company shall appoint a “Review Panel,” which shall consist of three
or more individuals who may (but need not) be employees of the Company. The
Review Panel shall be the named fiduciary that has the authority to act with
respect to any appeal from a denial of benefits under the Plan, and shall hold
meetings at least quarterly, as needed. The Review Panel shall have the
authority to further delegate its responsibilities to two or more individuals
who may (but need not) be employees of the Company.

13.11.4 Any person (or his authorized representative) whose application for
benefits is denied in whole or in part may appeal the denial by submitting to
the Review Panel a request for a review of the application within 60 days after
receiving notice of the denial. The Review Panel shall give the applicant or
such representative the opportunity to submit written comments, documents, and
other information relating to the claim; and an opportunity to review, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other relevant information (other than legally privileged
documents) in preparing such request for review. The request for review shall be
in writing and addressed as follows: “Review Panel of the Employee Welfare
Benefits Plan Committee, 200 East Randolph Drive, Chicago, Illinois 60601.” The
request for review shall set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant deems
pertinent. The Review Panel may require the applicant to submit such additional
facts, documents, or other material as it may deem necessary or appropriate in
making its review. The Review Panel will consider all comments, documents, and
other information submitted by the applicant regardless of whether such
information was submitted or considered during the initial benefit
determination.

13.11.5 The Review Panel shall act upon each request for review within 60 days
after receipt thereof. If special circumstances require a

 

6



--------------------------------------------------------------------------------

longer period of time, the Review Panel shall so notify the applicant within the
initial 60 days, explaining the special circumstances requiring the extension of
time and the date by which the Review Panel expects to render a benefit
determination. A decision will be given as soon as possible, but no later than
120 days after receipt of the request for review. The Review Panel shall give
notice of its decision to the Company and the applicant. In the event the Review
Panel confirms the denial of the application for benefits in whole or in part,
such notice shall set forth in a manner calculated to be understood by the
applicant, the specific reasons for such denial and specific references to the
Plan provisions on which the decision is based. If such an extension of time for
review is required because of special circumstances, the Plan Administrator
shall provide the applicant with written notice of the extension, describing the
special circumstances and the date as of which the benefit determination will be
made, prior to the commencement of the extension. In the event the Review Panel
confirms the denial of the application for benefits in whole or in part, such
notice shall set forth in a manner calculated to be understood by the applicant:
the specific reasons for such denial; the specific references to the Plan
provisions on which the decision is based; the applicant’s right, upon request
and free of charge, to receive reasonable access to, and copies of, all
documents and other relevant information (other than legally-privileged
documents and information); and a statement of the applicant’s right to bring a
civil action under ERISA Section 502(a).

13.11.6 The Review Panel shall establish such rules and procedures, consistent
with ERISA and the Plan, as it may deem necessary or appropriate in carrying out
its responsibilities under this Section 13.11.

13.11.7 To the extent an application for accelerated vesting as a result of a
Disability requires the Plan Administrator or the Review Panel, as applicable,
to make a determination of Disability under the terms of the Plan, such
determination shall be subject to all of the general rules described in this
Section 13.11, except as they are expressly modified by this Section 13.11.7.

 

  (a)

If the applicant’s claim is for benefits as a result of Disability, then the
initial decision on a claim for benefits will be made within 45 days after the
Plan receives the applicant’s claim, unless special circumstances require
additional time, in which case the Plan Administrator will notify the applicant
before the end of the initial 45-day period of an extension of up to 30 days. If
necessary, the Plan Administrator may notify the applicant, prior to the end of
the initial 30-day extension period, of a second extension of up to 30 days. If
an extension is due to the applicant’s failure to supply the necessary
information, the notice of extension will describe the additional information
and the applicant will have 45 days to provide the additional information.
Moreover, the period for making the

 

7



--------------------------------------------------------------------------------

 

determination will be delayed from the date the notification of extension was
sent out until the applicant responds to the request for additional information.
No additional extensions may be made, except with the applicant’s voluntary
consent. The contents of the notice shall be the same as described in
Section 13.11.2 above. If a benefit claim as a result of Disability is denied in
whole or in part, the applicant (or his authorized representative) will receive
written or electronic notification, as described in Section 13.11.2.

 

  (b) If an internal rule, guideline, protocol or similar criterion is relied
upon in making the adverse determination, then the notice to the applicant of
the adverse decision will either set forth the internal rule, guideline,
protocol or similar criterion, or will state that such was relied upon and will
be provided free of charge to the applicant upon request (to the extent not
legally-privileged) and if the applicant’s claim was denied based on a medical
necessity or experimental treatment or similar exclusion or limit, then the
applicant will be provided a statement either explaining the decision or
indicating that an explanation will be provided to the applicant free of charge
upon request.

 

  (c) The Review Panel, as described above in Section 13.11.3 shall be the named
fiduciary with the authority to act on any appeal from a denial of benefits as a
result of Disability under the Plan. Any applicant (or his authorized
representative) whose application for benefits as a result of Disability is
denied in whole or in part may appeal the denial by submitting to the Review
Panel a request for a review of the application within 180 days after receiving
notice of the denial. The request for review shall be in the form and manner
prescribed by the Review Panel and addressed as follows: “Review Panel of the
Employee Welfare Benefits Plan Committee, 200 East Randolph Drive, Chicago,
Illinois 60601.” In the event of such an appeal for review, the provisions of
Section 13.11.4 regarding the applicant’s rights and responsibilities shall
apply. Upon request, the Review Panel will identify any medical or vocational
expert whose advice was obtained on behalf of the Review Panel in connection
with an adverse benefit determination, without regard to whether the advice was
relied upon in making the benefit determination. The entity or individual
appointed by the Review Panel to review the claim will consider the appeal de
novo, without any deference to the initial benefit denial. The review will not
include any person who participated in the initial benefit denial or who is the
subordinate of a person who participated in the initial benefit denial.

 

  (d)

If the initial benefit denial was based in whole or in part on a medical
judgment, then the Review Panel will consult with a health care professional who
has appropriate training and experience in the

 

8



--------------------------------------------------------------------------------

 

field of medicine involved in the medical judgment, and who was neither
consulted in connection with the initial benefit determination nor is the
subordinate of any person who was consulted in connection with that
determination; and upon notifying the applicant of an adverse determination on
review, include in the notice either an explanation of the clinical basis for
the determination, applying the terms of the Plan to the applicant’s medical
circumstances, or a statement that such explanation will be provided free of
charge upon request.

 

  (e) A decision on review shall be made promptly, but not later than 45 days
after receipt of a request for review, unless special circumstances require an
extension of time for processing. If an extension is required, the applicant
will be notified before the end of the initial 45-day period that an extension
of time is required and the anticipated date that the review will be completed.
A decision will be given as soon as possible, but not later than 90 days after
receipt of a request for review. The Review Panel shall give notice of its
decision to the applicant; such notice shall comply with the requirements set
forth in Section 13.11.5. In addition, if the applicant’s claim was denied based
on a medical necessity or experimental treatment or similar exclusion, the
applicant will be provided a statement explaining the decision, or a statement
providing that such explanation will be furnished to the applicant free of
charge upon request. The notice shall also contain the following statement: “You
and your Plan may have other voluntary alternative dispute resolution options,
such as mediation. One way to find out what may be available is to contact your
local U.S. Department of Labor Office and your State insurance regulatory
agency.”

13.11.8 No legal or equitable action for benefits under the Plan shall be
brought unless and until the applicant (a) has submitted a written application
for benefits in accordance with Section 13.11.1 (or 13.11.7(a), as applicable),
(b) has been notified by the Plan Administrator that the application is denied,
(c) has filed a written request for a review of the application in accordance
with Section 13.11.4 (or 13.11.7(c), as applicable); and (d) has been notified
that the Review Panel has affirmed the denial of the application; provided that
legal action may be brought after the Review Panel has failed to take any action
on the claim within the time prescribed in Section 13.11.5 (or 13.11.7(e), as
applicable). An applicant may not bring an action for benefits in accordance
with this Section 13.11.8 later than 90 days after the Review Panel denies the
applicant’s application for benefits.”

 

9



--------------------------------------------------------------------------------

11. Section 14.1.4 of the Plan setting forth the definition of “Key Employee” is
hereby deleted and replaced with the following:

“14.1.4 Key Employee means an employee described in Code Section 416(i)(1) and
the regulations promulgated thereunder. Generally, a Key Employee is an Employee
or former Employee (including a deceased Employee) who, at any time during the
Plan Year containing the Determination Date is:

 

  (a) an officer of the Company or an Affiliate with annual Compensation greater
than $130,000 (as adjusted under Code Section 416(i)(1) for Plan Years beginning
on and after January 1, 2002);

 

  (b) a five percent owner of the Company or an Affiliate; or

 

  (c) a one percent owner of the Company or an Affiliate having annual
Compensation of more than $150,000.

For purposes of determining who is a Key Employee, the Plan’s definition of
Compensation will be applied by taking into account amounts paid by Affiliates
who are not Participating Employers, as well as amounts paid by Participating
Employers, and without applying the exclusions for amounts paid by a
Participating Employer to cover an Employee’s nonqualified deferred compensation
FICA tax obligations and for gross-up payments on such FICA tax payments.”

 

12. Section 14.1.8 Present Value of Accrued Benefits of the Plan is hereby
amended by the deletion and replacement of Subsection (c) therein, and the
addition of a new Subsection (d), to read as follows:

 

  “(c) The aggregate value of amounts distributed under the Plan and any plan in
an Aggregation Group (as defined in Code Section 416(g)(2)) during the one
(1)-year period ending on the Determination Date, including amounts distributed
under a terminated plan that, if it had not been terminated, would have been in
a Mandatory Aggregation Group. In the case of a distribution from any such plan
made for a reason other than separation from service, death, or Disability, this
provision shall be applied by substituting ‘five (5)-year period’ for ‘one
(1)-year period.’

 

  (d) The Present Value of Accrued Benefit of any individual who has not
performed services for the Company or an Affiliate during the one (1)-year
period ending on the Determination Date shall not be taken into account.”

 

13. Section 14.3 Minimum Allocation for Top Heavy Plan of the Plan is hereby
amended by the addition of a new Section 14.3.5 to read as follows:

“14.3.5 Company Contributions made on behalf of a Matched Participant pursuant
to Section 3.4 of the Plan shall be taken into account for purposes of
satisfying the minimum allocation requirements of Section 14.3 of the

 

10



--------------------------------------------------------------------------------

Plan and Code Section 416(c)(2). Company Contributions made on behalf of a
Matched Participant that are used to satisfy the minimum contribution
requirements shall be treated as Company Contributions for purposes of the
Actual Contribution Percentage Test and other requirements of Code
Section 401(m).”

 

14. Except as set forth in this Second Amendment, all other terms and conditions
of the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned officer has executed the foregoing amendment
on behalf of the Company, this 30th day of December, 2002.

 

FMC TECHNOLOGIES, INC. By:   /s/ William H. Schumann   Senior Vice President and
  Chief Financial Officer

 

11